Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 1 of 20



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

 DANIEL MONCADA,

        Plaintiff,

 vs.


 PANERA, LLC., a foreign limited liability
 company,

        Defendant.
  _____________________________________/

                                           COMPLAINT

        Plaintiff DANIEL MONCADA, through undersigned counsel, sues Defendant PANERA,

 LLC., a foreign limited liability company, and alleges as follows:

        1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

 Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

 Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which

 includes equal access to internet Mobile Website for services to order and secure information about

 Defendant’s bakery-cafes online. This is also an action for declaratory and injunctive relief to

 prevent the continuing act of trespass against the Plaintiff’s personal property (his handheld mobile

 smartphone device, hereinafter referred to as “Mobile device”), and for compensatory damages to

 Plaintiff for such trespass. Remedies provided under common law for trespass are not exclusive

 and may be sought in connection with suits brought under the ADA.

        2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

 U.S.C. §1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief
Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 2 of 20



 pursuant to 28 U.S.C. §§ 2201 and 2202. In addition, this Court has supplementary jurisdiction

 over Plaintiff’s common law tort claim pursuant to 28 U.S.C. §1367.

        3.      Venue is proper in this Court as all actions complained of herein and injuries and

 damages suffered occurred in the Southern District of Florida.

        4.      Plaintiff DANIEL MONCADA is a resident of Broward County, Florida, is sui

 juris, and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C.

 §12101 (“ADAAA”).

        5.      Plaintiff is and at all relevant times has been visually disabled and suffers from

 bilateral retinopathy and retinal detachment, a permanent eye disease and medical condition that

 substantially and significantly impairs his vision. Plaintiff thus is substantially limited in

 performing one or more major life activities, including, but not limited to, accurately visualizing

 his world and adequately traversing obstacles. As such, he is a member of a protected class under

 the ADA, 42 U.S.C. § 12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR

 §§ 36.101, et seq., and in 42 U.S.C. §3602(h).

        6.      Because he is visually disabled, Plaintiff cannot use his mobile device without the

 assistance of appropriate and available screen reader software.

        7.      Defendant is a foreign limited liability company authorized to do business in the

 State of Florida. Defendant owns, operates, and franchises over 2,000 retail bakery-cafes in the

 United States, including locations within the State of Florida.

        8.      Plaintiff’s visual disability limits him in the performance of major life activities,

 including sight, and he requires assistive technologies, auxiliary aids and services for effective

 communication, including communication in connection with his use of a mobile device.




                                                  2
Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 3 of 20



        9.      Plaintiff frequently accesses the internet.     Because he is significantly and

 permanently visually disabled, in order to effectively communicate and comprehend information

 available on the internet and hereby access/comprehend mobile websites, Plaintiff uses

 commercially available screen reader software to interface with the various mobile websites.

        10.     At all times material hereto, Defendant was and still is an organization; which owns

 and operates a chain of bakery-cafes selling food under the brand name “Panera”. Each Panera

 bakery-cafe is open to the public. As the owner and operator of these bakery-cafes, Defendant is

 defined as a place of “public accommodation" within meaning of Title III because Defendant is a

 private entity which owns and/or operates “[A] bakery, grocery store, clothing store, hardware

 store, shopping center, or other sales or rental establishment,” per 42 U.S.C. §12181(7)(E) and 28

 C.F.R. §36.104(2).

        11.     Because Defendant is a store open to the public, each of Defendant’s physical

 bakery-cafes is a place of public accommodation subject to the requirements of Title III of the

 ADA and its implementing regulation; 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

        12.     Defendant controls, maintains, and/or operates an adjunct website and mobile

 website called www.panerabread.com (hereinafter the “Mobile Website”) that is configured for

 use by mobile devices such as smartphones to access Defendant’s internet Mobile Website. One

 of the functions of the Mobile Website is to provide the public information on the various physical

 locations of Defendant’s bakery-cafes throughout the United States and within the State of Florida.

 Defendant also sells to the public its food through the Mobile Website.

        13.     The Mobile Website also services Defendant’s bakery-cafes by providing

 information on its available food products and branded merchandise, tips and advice, editorials,




                                                 3
Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 4 of 20



 sales campaigns, events, and other information that Defendant is interested in communicating to

 its customers.

        14.       Since the Mobile Website allows the public the ability to locate Defendant’s

 physical bakery-cafes, purchase food offered for sale by Defendant from its physical bakery-cafes,

 order food and catering online, purchase gift cards for use at the physical bakery-cafes, check gift

 card balances, and sign up for an electronic emailer to receive offers, benefits, exclusive

 invitations, and discounts for use at the physical bakery-cafes, the Mobile Website is an extension

 of, and gateway to, Defendant’s physical bakery-cafes. By this nexus, the Mobile Website is

 characterized as an intangible service, privilege and advantage provided by a place of public

 accommodation as defined under the ADA and thus is an extension of the services, privileges and

 advantages made available to the general public by Defendant through its brick and mortar

 locations and businesses.

        15.       Because the public can view and purchase Defendant’s food that is also offered for

 sale by Defendant at its physical bakery-cafes, order food and catering online, purchase gift cards

 for use at the physical bakery-cafes, check gift card balances, and sign up for an electronic emailer

 to receive offers, benefits, exclusive invitations, and discounts for use at the physical bakery-cafes,

 the Mobile Website is an extension of, and gateway to, the physical bakery-cafes, which are places

 of public accommodation pursuant to the ADA, 42 U.S.C. § 12181(7)(E). As such, the Mobile

 Website is an intangible service, privilege and advantage of Defendant’s brick and mortar store

 locations that must comply with all requirements of the ADA, must not discriminate against

 individuals with visual disabilities, and must not deny those individuals the same full and equal

 enjoyment of the services, privileges and advantages afforded to the non-disabled general public

 both online and at the physical locations.



                                                   4
Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 5 of 20



        16.     At all times material hereto, Defendant was and still is an organization owning and

 operating the Mobile Website. Since the Mobile Website is open to the public through the internet,

 by this nexus the Mobile Website is an intangible service, privilege and advantage of Defendant’s

 brick and mortar bakery-cafes that must comply with all requirements of the ADA, must not

 discriminate against individuals with visual disabilities, and must not deny those individuals the

 full and equal enjoyment of the services, privileges and advantages afforded to the non-disabled

 public both online and at the physical store. As such, Defendant has subjected itself and its

 associated Mobile Website to the requirements of the ADA.

        17.     Plaintiff is and/or has been a customer who is interested in patronizing, and intends

 to patronize, Defendant’s physical bakery-cafes, order food and catering online, purchase gift cards

 for use at the physical bakery-cafes, check gift card balances, and sign up for electronic emailer to

 receive offers, benefits, exclusive invitations, and discounts for use at the Defendant’s Mobile

 Website or at the physical bakery-cafes.

        18.     The opportunity to shop and pre-shop Defendant’s food, order food and catering

 on-line, purchase gift cards for use at the physical bakery-cafes, check gift card balances, and sign

 up for an electronic emailer to receive offers, benefits, exclusive invitations, and discounts for use

 at the physical bakery-cafes from his home are important accommodations for Plaintiff because

 traveling outside of his home as a visually disabled individual is often difficult, hazardous,

 frightening, frustrating and confusing experience.       Defendant has not provided its business

 information in any other digital format that is accessible for use by blind and visually impaired

 individuals using the screen reader software.




                                                   5
Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 6 of 20



        19.        Like many consumers, Plaintiff accesses numerous mobile websites at a time to

 compare food, prices, sales, discounts, and promotions. Plaintiff may look at several dozens of

 sites to compare features, discounts, promotions, and prices.

        20.        During the month of December 2017, Plaintiff attempted on a number of occasions

 to utilize the Mobile Website to browse through the food and on-line offers to educate himself as

 to the food, sales, discounts, and promotions being offered, and with the intent to making a

 purchase through the Mobile Website or at one of the Defendant’s bakery-cafes.

        21.        Plaintiff utilizes Voiceover screen reader software that allows individuals who are

 visually disabled to communicate with mobile websites. However, Defendant’s Mobile Website

 contains access barriers that prevent free and full use by visually disabled individuals using

 keyboards and available screen reader software. These barriers are pervasive and include, but are

 not limited to:

                   a. Non-accessible navigation options;

                   b. Mislabeled images; and

                   c. Non-accessible home button.

        22.        The Mobile Website also lacks prompting information and accommodations

 necessary to allow visually disabled individuals who use screen reader software to locate and

 accurately fill out online forms to purchase Defendant’s food from the Mobile Website.

        23.        Plaintiff attempted to locate an “Accessibility Notice” on the Mobile Website,

 which would direct him to a webpage with contact information for disabled individuals who have

 questions, concerns, or who are having difficulties communicating with the Mobile Website.

 However, Plaintiff was unable to do so because no such link or notice was provided on the Mobile

 Website.



                                                    6
Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 7 of 20



        24.     The fact that Plaintiff could not communicate with or within the Mobile Website

 left him feeling excluded, as he is unable to participate in the same online mobile shopping

 experience, with access to the food, sales, discounts, and promotions as provided at the Mobile

 Website and for use in the physical bakery-cafes, as the non-visually disabled public.

        25.     Plaintiff continues to desire and intent to patronize Defendant’s physical bakery-

 cafes and use its Mobile Website but is unable to fully do so as he is unable to effectively

 communicate with Defendant due to his severe visual disability and Defendant’s Mobile Website’s

 access barriers. Thus, Plaintiff, as well as others who are blind or with visual disabilities, will

 suffer continuous and ongoing harm from Defendant’s intentional acts, omissions, policies, and

 practices as set forth herein unless properly enjoined by this Court.

        26.     Because of the nexus between Defendant’s bakery-cafes and the Mobile Website,

 and the fact that the Mobile Website clearly provides support and is connected to Defendant’s

 bakery-cafes for its operation and use, the Mobile Website is an intangible service, privilege and

 advantage of Defendant’s brick and mortar store that must comply with all requirements of the

 ADA, must not discriminate against individuals with disabilities, and must not deny those

 individuals the same full and equal enjoyment of the services, privileges and advantages afforded

 to the non-disabled public both on-line and at its physical locations, which are places of public

 accommodations subject to the requirements of the ADA.

        27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

 to insure full and equal use of the Mobile Website by individuals with disabilities.

        28.     On information and belief, Defendant has not instituted a Web Accessibility

 Committee to insure full and equal use of Mobile Website by individuals with disabilities.




                                                  7
Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 8 of 20



         29.     On information and belief, Defendant has not designated an employee as a Web

 Accessibility Coordinator to insure full and equal use of the Mobile Website by individuals with

 disabilities.

         30.     On information and belief, Defendant has not instituted a Web Accessibility User

 Accessibility Testing Group to insure full and equal use of the Mobile Website by individuals with

 disabilities.

         31.     On information and belief, Defendant has not instituted a User Accessibility

 Testing Group to insure full and equal use of the Mobile Website by individuals with disabilities.

         32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.

         33.     On information and belief, Defendant has not instituted an Automated Web

 Accessibility Testing program.

         34.     On information and belief, Defendant has not created and instituted a Specialized

 Customer Assistance line or service or email contact mode for customer assistance for the visually

 disabled.

         35.     On information and belief, Defendant has not created and instituted on the Mobile

 Website a page for individuals with disabilities, nor displayed a link and information hotline, nor

 created an information portal explaining when and how Defendant will have the Mobile Website,

 applications, and digital assets accessible to the visually disabled or blind community.

         36.     On information and belief, the Mobile Website does not meet the Web Content

 Accessibility Guidelines 2.0 (“WCAG 2.0”) Level AA or higher of web accessibility.

         37.     On information and belief, Defendant has not disclosed to the public any intended

 audits, changes, or lawsuits to correct the inaccessibility of the Mobile Website to visually disabled




                                                   8
Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 9 of 20



 individuals who want the safety and privacy of purchasing Defendant’s food offered on the Mobile

 Website online from their homes.

        38.     Thus, Defendant has not provided full and equal enjoyment of the services,

 facilities, privileges, advantages, and accommodations provided by and through the Mobile

 Website, in contravention of the ADA.

        39.     Further, public accommodations under the ADA must insure that their places of

 public accommodation provide effective communication for all members of the general public,

 including individuals with disabilities such as Plaintiff.

        40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

 with disabilities to participate in and benefit from all aspects of American civic and economic life.

 That mandate extends to internet shopping Mobile Websites, such as the Mobile Website.

        41.     On information and belief, Defendant is, and at all times has been, aware of the

 barriers to effective communication within the Mobile Website which prevent individuals with

 disabilities who are visually disabled from the means to comprehend information presented

 therein.

        42.     On information and belief, Defendant is aware of the need to provide full access to

 all visitors to the Mobile Website.

        43.      The barriers that exist on the Mobile Website result in discriminatory and unequal

 treatment of individuals with disabilities who are visually disabled, including Plaintiff.

        44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

 alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

 to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

 in connection with its website access and operation.



                                                   9
Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 10 of 20



         45.     Notice to Defendant is not required because of Defendant’s failure to cure the

  violations.

         46.     Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

  U.S.C. §§ 2201 and 2202.

         47.     Plaintiff has retained the undersigned attorneys to represent him in this case and

  has agreed to pay them a reasonable fee for their services.

                                         Trespass Violations

         48.     Plaintiff utilizes his handheld mobile device to access websites such as the Mobile

  Website.

         49.     Plaintiff uses his mobile device as a method of conveyance of his personal

  information. Plaintiff thus bakery-cafes his personal information and retains his browsing history

  on his mobile device.

         50.     Throughout the Mobile Website, Defendant has placed forms of software to collect

  non-public information on the website’s user’s preferences and internet browsing habits.

         51.    Defendant informs the Mobile Website user that the user’s personal information and

  browsing history is collected and is used for targeted marketing and advertising.

         52.     Because of his blindness, Plaintiff was unable to comprehend the Mobile Website;

  therefore, Plaintiff has had no choice, and likewise no knowledge, of Defendant’s installation of

  data and information tracking software and the collection of the website user’s browsing history

  and analytics placed on the user’s handheld device.

         53.     Based upon the review of the Mobile Website, when a user accesses the Mobile

  Website, Defendant installs software onto the user’s handheld device, without the user’s advance




                                                  10
Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 11 of 20



  consent or knowledge. It is also clear that Defendant has used browser cookies to identify websites

  that Plaintiff has previously visited by accessing Plaintiff’s web browser history.

         54.     As such, through its Mobile Website, Defendant has committed a trespass against

  the Plaintiff, since the Mobile Website places information gathering software on the Plaintiff’s

  handheld device without Plaintiff’s knowledge or consent.

                               COUNT I – VIOLATION OF THE ADA

         55.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

         56.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

  the ADA because it owns and/or operates the Mobile Website, as defined within §12181(7)(E) and

  is subject to the ADA.

         57.     Pursuant to 42 U.S.C. §12181(7)(E), the Mobile Website is covered under the

  ADA, because it provides the general public with the ability to locate Defendant’s physical bakery-

  cafes, order food and catering on-line, purchase gift cards for use at the physical bakery-cafes,

  check gift card balances, and sign up for electronic emailer to receive offers, benefits, exclusive

  invitations, and discounts for use at the physical bakery-cafes, The Mobile Website thus is an

  extension of, and gateway to, and intangible service, privilege and advantage Defendant’s physical

  bakery-cafes. Further, the Mobile Website also serves to augment Defendant’s physical bakery-

  cafes by providing the public information on the various physical locations of the bakery-cafes

  and educating the public as to Defendant’s available food sold through the Mobile Website and in

  its physical bakery-cafes.

         58.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful

  discrimination to deny individuals with disabilities or a class of individuals with disabilities an




                                                   11
Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 12 of 20



  opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

  or accommodation, which is equal to the opportunities afforded to other individuals.

         59.     Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II), unlawful

  discrimination includes, among other things, “a failure to make reasonable modifications in

  policies, practices, or procedures, when such modifications are necessary to afford such goods,

  services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

  unless the entity can demonstrate that making such modifications would fundamentally alter the

  nature of such goods, services, facilities, privileges, advantages or accommodations.”

         60.     In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III), unlawful

  discrimination also includes, among other things, “a failure to take such steps as may be necessary

  to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

  treated differently than other individuals because of the absence of auxiliary aids and services,

  unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

  the good, service, facility, privilege, advantage, or accommodation being offered or would result

  in an undue burden.”

         61.     Defendant’s Mobile Website must be in compliance with the ADA, but it is not, as

  specifically alleged hereinabove and below.

         62.     Because of the inaccessibility of the Mobile Website, individuals with disabilities

  who are visually disabled are denied full and equal enjoyment of the information and services that

  Defendant has made available to the public on its Mobile Website, and at its physical bakery-cafes,

  in violation of 42 U.S.C. §12101, et seq, and as prohibited by 42 U.S.C. §12182, et seq.

         63.     The Mobile Website was initially visited by Plaintiff’s expert in May 2018, and it

  was determined that the same access barriers that Plaintiff initially encountered on the Mobile



                                                   12
Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 13 of 20



  Website existed as of the date of the expert’s initial Mobile Website visit. The Mobile Website

  was revisited by Plaintiff’s expert on or about April 2019, and Plaintiff’s expert determined that

  some of the same access barriers that Plaintiff initially encountered in December 2017 remained.

  Despite Defendant being a party to prior ADA accessibility litigation in the Southern District of

  Florida that resulted in a confidential settlement and likely an obligation to remediate, Defendant

  has not, since that settlement, eliminated all of the access barriers on the Mobile Website to enable

  its full use and enjoyment by, and accessibility to, visually disabled persons such as Plaintiff. The

  Mobile Website continues to not be fully accessible to users who are blind and visually disabled,

  including having the following access barriers, among others:

         a) Mislabeled images;

         b) No accessibility policy or statement.

  See, Expert Declarations Dated May 31, 2018 and April 25, 2019 and Curriculum Vitae of Robert

  D. Moody, attached as Composite Exhibit “A”.

         64.     More violations may be present on other pages of the Mobile Website, which can

  and will be determined and proven through the discovery process in this case.

         65.     Further, the Mobile Website does not offer or include the universal symbol for the

  disabled that would permit disabled individuals to access the Mobile Website’s accessibility

  information and accessibility facts.

         66.     There are readily available, well established guidelines on the internet for making

  Mobile Websites accessible to the blind and visually disabled. These guidelines have been

  followed by other large business entities in making their websites accessible. Examples of such

  guidelines include, but not limited to, adding alt-text to graphics and ensuring that all functions

  can be performed using a keyboard. Incorporating such basic components to make the Mobile



                                                    13
Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 14 of 20



  Website accessible would neither fundamentally alter the nature of Defendant’s business nor

  would it result in an undue burden to the Defendant.

         67.     Defendant has violated the ADA -- and continues to violate the ADA -- by denying

  access to the Mobile Website by individuals, such as Plaintiff, with visual disabilities who requires

  the assistance of interface with screen reader software to comprehend and access internet websites.

  These violations within the Mobile Website are ongoing.

         68.     The ADA and ADAAA require that public accommodations and places of public

  accommodation ensure that communication is effective.

         69.     According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services include “voice,

  text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)

  specifically states that screen reader software is an effective method of making visually delivered

  material available to individuals who are blind or have low vision.

         70.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

  appropriate auxiliary aids and services where necessary to ensure effective communication with

  individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided

  in accessible formats, in a timely manner, and in such a way as to protect the privacy and

  independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

         71.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

  subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

  public accommodations, and requires places of public accommodation to be designed, constructed,

  and altered in compliance with the accessibility standards established by Part 36.




                                                   14
Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 15 of 20



         72.     As alleged hereinabove, the Mobile Website has not been designed to interface with

  the widely and readily available technologies that can be used to ensure effective communication,

  and thus violates the ADA.

         73.     As a direct and proximate result of Defendant’s failure to provide an ADA

  compliant Mobile Website, with a nexus to its brick and mortar physical bakery-cafes locations,

  Plaintiff has suffered an injury in fact by being denied full access to and enjoyment of Defendant’s

  Mobile Website and physical bakery-cafes.

         74.     Because of the inadequate development and administration of the Mobile Website,

  Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to

  remedy the ongoing disability discrimination.

         75.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

  Plaintiff appropriate and necessary injunctive relief; including an order to:

         a) Require Defendant to adopt and implement a web accessibility policy to make publicly

  available and directly link from the homepage of the Mobile Website to a statement as to the

  Defendant’s policy to ensure persons with disabilities have full and equal enjoyment of the

  services, facilities, privileges, advantages, and accommodations through the Mobile Website.

         b) Require Defendant to take the necessary steps to make the Mobile Website readily

  accessible to and usable by visually disabled users, and during that time period prior to the Mobile

  Website’s being readily accessible, to provide an alternative method for individuals with visual

  disabilities to access the information available on the Mobile Website until such time that the

  requisite modifications are made, and

         c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

  visual impairments will be able to effectively communicate with the Mobile Website for purposes



                                                   15
Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 16 of 20



  of viewing and locating Defendant’s physical bakery-cafes and locations, and becoming informed

  of and purchasing Defendant’s food online, and during that time period prior to the Mobile

  Website’s being designed to permit individuals with visual disabilities to effectively communicate,

  to provide an alternative method for individuals with visual disabilities to effectively communicate

  for such goods and services made available to the general public through the Mobile Website.

         76.      Plaintiff is entitled to recover his reasonable attorney’s fees, costs and expenses

  pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

  for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

  services.

         WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

  the following relief:

         A. A declaration that Defendant’s Mobile Website is in violation of the ADA;

         B. An Order requiring Defendant, by a date certain, to update the Mobile Website, and

               continue to monitor and update the Mobile Website on an ongoing basis, to remove

               barriers in order that individuals with visual disabilities can access, and continue to

               access, the Mobile Website and effectively communicate with the Mobile Website to

               the full extent required by Title III of the ADA;

         C. An Order requiring Defendant, by a date certain, to clearly display the universal

               disabled logo within the Mobile Website, wherein the logo 1 would lead to a page which

               would      state   Defendant’s   accessibility   information,   facts,   policies,   and

               accommodations. Such a clear display of the disabled logo is to insure that individuals




  1



                                                    16
Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 17 of 20



          who are disabled are aware of the availability of the accessible features of the Mobile

          Website;

       D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

          accessibility by implementing a website accessibility coordinator, a website application

          accessibility policy, and providing for website accessibility feedback to insure

          compliance thereto;

       E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

          procedures toward persons with disabilities, for such reasonable time to allow

          Defendant to undertake and complete corrective procedures to its Mobile Website;

       F. An Order directing Defendant, by a date certain, to establish a policy of web

          accessibility and accessibility features for the Mobile Website to insure effective

          communication for individuals who are visually disabled;

       G. An Order requiring, by a date certain, that any third-party vendors who participate on

          Defendant’s Mobile Website to be fully accessible to the visually disabled;

       H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

          provide mandatory web accessibility training to all employees who write or develop

          programs or code for, or who publish final content to, the Mobile Website on how to

          conform all web content and services with ADA accessibility requirements and

          applicable accessibility guidelines;

       I. An Order directing Defendant, by a date certain and at least once every three months

          thereafter, to conduct automated accessibility tests of the Mobile Website to identify

          any instances where the Mobile Website is no longer in conformance with the

          accessibility requirements of the ADA and any applicable accessibility guidelines, and



                                                 17
Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 18 of 20



               further directing Defendant to send a copy of the twelve (12) quarterly reports to

               Plaintiff’s counsel for review;

         J. An Order directing Defendant, by a date certain, to make publicly available and directly

               link from the Mobile Website homepage, a statement of Defendant’s Accessibility

               Policy to ensure the persons with disabilities have full and equal enjoyment of the

               Mobile Website and shall accompany the public policy statement with an accessible

               means of submitting accessibility questions and problems;

         K. An award to Plaintiff of her reasonable attorney’s fees, costs and expenses; and

         L. Such other and further relief as the Court deems just and equitable.

                                       COUNT II – TRESPASS

         77.      Plaintiff re-alleges paragraphs 1 through 54 as if set forth fully herein.

         78.      Plaintiff’s tangible personal property, being his mobile device and the personal

  information and browsing history stored therein, has suffered a trespass by Defendant on each and

  every date that the Plaintiff has accessed Defendant’s Mobile Website, due to Defendant’s

  employment of software analytics which are present on and through the Mobile Website, which

  the Plaintiff has navigated.

         79.      At all relevant times, Plaintiff did not consent to and was unaware that the Mobile

  Website was placing software on his mobile device due to his inability to effectively communicate

  with and fully view and access the Website.

         80.      Plaintiff did not consent to the placement of tracking and information securing

  software on his mobile device; therefore, Defendant has committed a trespass against Plaintiff by

  placing such software on his mobile device without his knowledge or consent.




                                                    18
Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 19 of 20



         81.     By the acts described hereinabove, Defendant has repeatedly and persistently

  engaged in trespass of Plaintiff’s personal property in violation of Florida common law against

  trespass.

         82.     Defendant’s installation, operation, and execution of software on Plaintiff’s mobile

  device have directly and proximately impaired the condition and value of the Plaintiff’s mobile

  device, thereby causing Plaintiff damages.

         83.     At the Mobile Website location, Defendant has a “Privacy Policy” that discusses

  the automatic gathering of information from, including the automatic placement of cookies and

  other information gathering software on, computers and mobile devices of users of the Website

  such as Plaintiff. A copy of that “Privacy Policy” is attached hereto as Exhibit “B” and its contents

  are incorporated herein by reference.

         84.     Defendant’s trespass to chattels, nuisance, and interference has caused real and

  substantial damage to Plaintiff as follows:

         a) By consuming the resources of and/or degrading the performance of Plaintiff’s mobile

  device (including space, memory, processing cycles, and internet connectivity);

         b) By infringing on Plaintiff’s right to exclude others from his mobile device;

         c) By infringing on Plaintiff’s right to determine, as the owner of his mobile device, which

  programs should be installed and operated on his mobile device;

         d) By compromising the integrity, security, and ownership of Plaintiff’s mobile device;

  and

         e) By forcing Plaintiff to expend money, time, and resources in order to remove the

  programs that had been installed on his mobile device without notice or consent.




                                                   19
Case 0:19-cv-61795-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 20 of 20



         85.       Defendant’s actions were taken knowingly, willfully, intentionally, and in reckless

  disregard for Plaintiff’s rights under the law.

         WHEREFORE, Plaintiff demands a judgment be entered against Defendant for all of

  Plaintiff’s compensatory damages, interest, costs, and such further relief as the Court deems just

  and equitable.



         DATED: July 17, 2019.


  RODERICK V. HANNAH, ESQ., P.A.                         LAW OFFICE OF PELAYO
  Counsel for Plaintiff                                  DURAN, P.A.
  8751 W. Broward Blvd., Suite 303                       Co-Counsel for Plaintiff
  Plantation, FL 33324                                   4640 N.W. 7th Street
  T. 954/362-3800                                        Miami, FL 33126-2309
  954/362-3779 (Facsimile)                               T. 305/266-9780
  Email: rhannah@rhannahlaw.com                          305/269-8311 (Facsimile)
                                                         Email: duranandassociates@gmail.com


  By____s/ Roderick V. Hannah __                         By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                                     PELAYO M. DURAN
        Fla. Bar No. 435384                                    Fla. Bar No. 0146595




                                                    20
